Citation Nr: 0304541	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  95-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1965 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied reopening of 
a claim for service connection for a psychiatric disorder.  
The veteran subsequently perfected an appeal as to this 
issue.  In February 1999, the Board remanded this issue to 
the RO for additional development, including to request the 
veteran's service personnel records, VA treatment records, 
and private medical records.  That development has been 
completed and the case was returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; VA has notified the veteran of the evidence 
needed to substantiate the claim to reopen addressed in this 
decision, and has obtained all relevant evidence designated 
by the veteran, in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  In an August 1978 decision, the Board denied an appeal 
for service connection for undifferentiated type 
schizophrenia.

3.  The evidence associated with the claims file subsequent 
to the August 1978 Board decision which is new, by itself or 
in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The Board's August 1978 decision to deny an appeal for 
service connection for undifferentiated type schizophrenia 
was final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2002).

2.  The evidence received subsequent to the Board's August 
1978 decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to reopen a claim for 
service connection for a psychiatric disorder.  In a January 
2003 supplemental statement of the case, the RO advised the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, and 
the appellant has not identified any additional records or 
other evidence that has not been obtained.  The Board 
remanded this case in January 1999 for additional 
development, including to request the veteran's service 
personnel records and VA and private medical records, which 
has been completed.  The Board finds that the provisions of 
the Veterans Claims Assistance Act have been complied with.  
Moreover, in light of the Board's finding that new and 
material evidence has been presented, and the reopening of 
the veteran's claim for service connection for a psychiatric 
disorder, no further evidence is necessary to substantiate 
the veteran's claim to reopen based on new and material 
evidence.  See 38 U.S.C.A. § 5103(a) (West 2002).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 

II.  Relevant Law and Regulations
  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including psychosis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

All questions in a matter which under 38 U.S.C.A. § 511(a) 
(West 2002) is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  Except 
as provided in 38 U.S.C.A. § 5108, when a claim is disallowed 
by the Board, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  For claims to reopen 
filed prior to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the August 1978 Board decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the Board's August 1978 decision which is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.  The basis for the 
Board's denial in August 1978 was that the veteran had been 
discharged from service for "unsuitability," which the 
Board found did not indicate a psychiatric disability, the 
partial service medical record evidence showed the veteran to 
be psychiatrically normal at service separation, and the 
first evidence of post-service psychiatric disability was at 
a VA psychiatric examination in 1976.  

The new evidence of record since the August 1978 Board 
decision includes new post-service psychiatric diagnoses that 
include a nonpsychotic psychiatric disorder of depression 
coupled with a history of in-service symptomatology of 
depression at the time of the veteran's mother's death.  
Additional VA outpatient treatment records received include 
repetitions of the veteran's history of in-service 
symptomatology in 1966 following the death of his mother.  
The new evidence includes the veteran's service personnel 
records, which include the history that the veteran felt 
upset and under pressure since his mother's death, reflect a 
change in behavior (going AWOL for one day), and reflect in-
service symptoms of the veteran being angry, sullen, and 
immature.  The service personnel records significantly 
include an in-service psychiatric diagnosis of emotionally 
unstable personality, and show that the basis for the service 
separation based on "unsuitability" was the veteran's 
diagnosed "emotionally unstable personality."  This 
evidence goes to the question of in-service incurrence or 
aggravation of psychiatric disability, and is significant in 
light of the basis of the Board's August 1978 denial that the 
"unsuitability" discharge from service did not indicate a 
psychiatric disability.  The new evidence also included the 
veteran's written submissions and hearing testimony that 
included the history of emotions and psychiatric symptoms he 
experienced during service following his mother's death.  
This is additional detailed evidence which was not present at 
the time of the August 1978 Board decision. 

Based on a review of all the evidence of record, whether or 
not specifically cited, and for the reasons indicated, the 
Board finds that the evidence received subsequent to the 
Board's August 1978 decision is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for a psychiatric disorder have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104; 38 C.F.R. §§ 3.156(a), 
3.159, 20.1105. 


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for a psychiatric disorder is granted to this 
extent only.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

